Title: To James Madison from William Jarvis, 7 July 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 7 July 1807

The inclosed of the 15th. Ulto: is a copy of the last letter I had the honor to address to you, which went by the Ship Friendship Captn. Meldrum for New York.  On the 20th: early in the morning the boats belonging to the Tribune impressed out of the Brig Eliza Haly Captn. Ferguson two Seamen & two more out of the Ship Venus Captn Bond.  As the frigate was going to Sea the next morning, I made a verbal application to the Vice Consul & another to the Commander, when all the Men were restored including Mr Davis.  As you will see by the inclosed copy of mine of the 19th: Ulto. to His Excy. Mr d’Araujo, I had before made an application for Mr Davis; and after having obtained the release of the whole, I passed to His Excellency a note on the 22nd: of which the inclosed of that date is a copy.  The British  Consul has since informed me that His Excy. made an application to Lord Strangford, the British Minister on the subject, & was very desirous to know whether I was satisfied.  I answered him that I should be perfectly satisfied if no more were impressed.  He replied that His Lordship had done & would continue to do every thing in his power to prevent it I am therefore in hopes that our Seamen & vessels will remain unmolested in future.
In two or three days after my last, the misunderstanding which was supposed to have existed between the Govmts. of G. Britain & Sweden & to have caused the departure of the Swedish Minister, was found not to be the case; but on the reverse it is declared that there is the most perfect cordiality subsisting between the two Cabinets.
I have been under the necessity of making another application relative to the duties on the Cargo of the Schooner Hope Captn Hooper as the Judge of the Customhouse at Faro nor the Real Fazenda did not understand that it was meant by the Law of the 13th. Novr. 1806 to give up the claim for duties on that Cargo.  Inclosed is a copy of my letter to His Excellency of the 25th: Inst on the subject.  Will also accompany this a letter from Mr Erving recd. by the last post  With entire Respect I have the honor to be Sir Yr Mo: Ob: Servt.

William Jarvis

